Title: To James Madison from William Pinkney, 7 September 1808
From: Pinkney, William
To: Madison, James



private
Dear Sir,
London Septr. 7, 1808.

As Mr. Bethune leaves Town in a few Hours, I have only Time to write a short Letter, in addition to my public one of Yesterday.
Mr. Atwater delivered your private Letter of the 21. of July & a Duplicate of that of the 15th.; and I received by Mr. Nielson, on the 26th. of last Month, your private Letters of the 3d. & 15th. of July.
I cannot subdue my opinion that the overture on the Subject of the B. orders in Council will be either rejected or evaded.  What Infatuation, if it should be so!  That the Embargo pinches here is certain.  There is undoubtedly Room for alarm on the Score of Provisions, and it is confessed that they feel severely the Loss of our Trade.  The Effect, however, is less than it ought to have been, on Account of the numerous Evasions of the Embargo, & the Belief (encouraged in America) that we had not Virtue to persist in it.  Should it be continued, it must be rigorously executed, & our Vessels in Europe recalled.
I send you Marriott’s Book, entitled "Hints to both parties".  Towards the End you will find a pretty open Avowal, that, even if France shd. retract her Decrees, G. B. ought to hold on upon the Substance of her orders, making them only more palateable to us in some of their subordinate Provisions!  This Gentleman is a W. India Merchant & Member of Parliament; & was consulted by Ministers when the orders of Novr. were in Contemplation.
It is still believed here, that the late Events in Spain & Portugal, connected with the British Explanations (already forwarded in my private Letter of the 17th. of August, and now again transmitted) relative to a direct Trade between the U. S. & those Countries, will have an irresistible Effect upon our Embargo.  They are so misled in this Country as to suppose that the Embargo has already produced very formidable Discontent in America; and I am mistaken if the Government has not felt inclined to calculate upon that Discontent, at least to give it a Trial.  But, at any Rate the Spanish & Portuguese Trade will, it is imagined, be too great a Temptation to be withstood.  I know not what we may think of this Temptation; but it will be well to reflect that, if we trade under the B. orders, and go to War with France (as this Speculation supposes) while the B. orders continue, we not only retreat from the honorable Ground we have taken and admit the Right of G. B. to act at all Times upon her new System to the utter Extinction of our Commerce, but deliver ourselves up entirely to her Mercy in all Respects.  What would be her Course in that Event I know not; but is there any Reason to believe it wd. be generous or even just?  We shd. I think be in Danger of falling into a Dependance upon this Country fatal to our Character, to our Institutions, to our Navigation, to our Strength.  And what could we hope to gain?  I profess I am not able to imagine.
Since the Change in Spain & Portugal this Nation is not exactly what it was; and it may be presumed that the Govt. partakes of the universal Exaltation.  Their Dreams of future Prosperity are bright & romantic. A Chateau en Espagne has become quite common.
I have heard it suggested (as a Course of Reasoning not unusual here, among Merchants and others): that South America, whether dependent or independent, must be thrown commercially into the arms of G. B.;that, encouraged to Exertion & rouzed to Activity by a new order of Things, she will hereafter rival us in all the great agricultural Productions of our Country; that, under a System friendly to the Developement of their Resources, our Southern Neighbours will even Surpass us as Cultivators; that G. B. will thus become wholly independent of the U. S. for articles, which she has heretofore been obliged to take from them, and even in a great Degree for the Consumption of her Manufactures; that in other Views our Importance will be greatly diminished, if not absolutely annihilated by this new Competition; that this Result, almost inevitable in any View, is more especially to be counted upon if G. B., compelled by the Policy of our Government, or following the Impulse of the Jealousy which is imputed to her, should foster, by her Capital & her Trade, to the full Extent of her Capacity, the Prosperity of the South in Contradistinction to that of the North; that the Change in Spain is otherwise likely to enable G. B. to hold towards the U. S. a higher Tone than formerly; that the Spanish Deputies here (I doubt this Fact) and those who are in the new Spanish Interest (this is I believe true) begin to talk already of our Louisiana Purchase as unfit to be submitted to; that regenerated Spain will certainly question the Validity of the Cession that preceded our Purchase & reclaim the Territory alienated by it; that this & other Causes of Dissatisfaction (aided by the Sentiment of Gratitude & the Considerations of Interest which bind the Spaniards to G. B.) may be easily fomented into a Quarrel with the U. S. of which the Consequences (G. B. being a Party also) may be most destructive.
These Rhapsodies (which may, however, in part be entitled to some Attention) shew how Enthusiasm & Prejudice can calculate!  Spain, assailed by the whole Power of France, has already Leisure for an American Quarrel, and can even spare Troops to recover a superfluous Territory on the Mississippi!  The inveterate Habits & Pursuits of a whole People in another Hemisphere are, against the Repulsion of still existing Causes, to pass to opposite Extremes, in Consequence of a Revolution in Europe yet in its earliest Infancy & of which the transatlantic Effect (even if in Europe the Revolution were established) would be a Problem!
Great Britain, with a vast Encrease of Debt, is to find her account in casting from her our Market for her Manufactures, in rejecting our Commodities essential to her Colonies & convenient to herself, for the Purpose of Patronizing a Country, on the Permanency of whose Connection she cannot rely, many of whose Productions come in Competition with those of her own Colonies, and in which the Passage from the actual State of Things to that which is contemplated must be reluctant and slow, and liable to endless Interruptions & Relapses!
It is forgotten, too, that this interesting Section of the Globe, during all this tedious & doubtful Process, may & must contribute to nourish our Growth, while it can scarcely rival us in any Thing.  It is forgotten that, if it continues to lean upon the Parent State, it is not likely, under the Pressure of Colonial Restrictions, to flourish to our Prejudice or even to flourish at all, but may serve to strengthen & enrich us; and that, if it becomes independent, after our Example, it will be far more natural that we shd. benefit & reflect Lustre & Power upon each other than that G. B. shd. find in the South the Means of humbling and destroying the eldest Sister of the Family of the West.
From the Newspapers it wd. seem that France & Austria are on the Eve of War.  Yet I have been told that it is not so.  It is, I believe, certain, that France has changed her Tone (from Haughtiness & Menace to Conciliation) towards Austria, since the Discomfitures in Spain. This is not conclusive Proof, however.
The Report that Lucien Bonaparte has requested of a British Minister a Passport to go to America is, I understand, from a very respectable Quarter, true.
Yrujo is still here, not respected by the members of this Government, more perhaps because he is suspected of disliking the Cause of the Patriots than for any other Reason.
I send the Ed: Review by this oppy. & a Parcel of Newspapers, including the Morning Chroncile of today.
The Box of Books for the Department of State did not arrive at Falmouth in Time to go by the St. Michael; but Mr. Fox sent it by the Flora, Anderson, which sailed from Falmouth on the 23d. of Augt. for N.York.
I enclose a Triplicate of my public Letter of the 4th. of August, in which (having undertaken to copy it myself) I have not been able to refrain from making a few slight Alterations, which, if you see no Objection, I wish to be adopted.  They are in Language merely.  The Lines in which they are made will be found indicated by a Pencil Mark (a Cross) in the Margin.
The Result of our Elections will now soon be known.  I trust they will be favourable to the Measures of our Government.  I need not say how sincerely & anxiously I wish that, with Reference to yourself personally, they may give you all the Honour which the Suffrages of our People can bestow.  I have the Honour to be with the highest Consideration & the truest Esteem Dear Sir, Your most Obedient humble Servant

Wm: Pinkney

